Exhibit 10.22
DISCOVER AMENDMENT TO SERVICE AGREEMENT
     This Discover Amendment to Service Agreement (this “Amendment”) is made and
entered into as of this___ day of September, 2008 between First Data Merchant
Services Corporation (“FDMS”) and iPayment, Inc., formerly known as iPayment
Holdings, Inc. (“Customer”).
RECITALS
     A. Customer and FDMS have previously entered into the Service Agreement
dated as of July 1, 2002, as previously amended (the “Service Agreement”).
     B. DFS SERVICES LLC (f/k/a Discover Financial Services LLC) (“DFS or
Discover”) and FDMS are parties to an Acquirer Agreement dated July 12, 2006 (as
subsequently amended, and including the applicable Operating Regulations for
Acquirers, the “FDMS Acquirer Agreement”), pursuant to which FDMS may facilitate
the processing and settling of Discover card Transactions (“Discover Program”).
     C. Customer desires for its Merchants to accept Discover cards and receive
related processing and settlement services for Discover card Transactions under
the Service Agreement.
     D. Customer and FDMS now desire to amend the Service Agreement as set forth
herein.
AGREEMENT
FDMS and Customer hereby agree as follows:
     1. The terms of this Amendment are effective as of the date set forth
above.
     2. Customer represents and warrants that it is approved by DFS to
participate in the Discover Program pursuant to an agreement between and
executed by DFS and Customer (including the Operating Regulations for Acquirers
“Operating Regulations”) (“DFS Customer Agreement”).
     3. FDMS will provide DFS with: (a) monthly reports of Customer’s activity
in the Discover Program; (b) additional information reasonably requested by DFS
to allow DFS to enforce the DFS Customer Agreement and related documents against
Customer, including without limitation Discover card transaction information;
and (c) notice of the termination of FDMS’ processing services for Customer
pursuant to the Service Agreement.
     4. As between Customer and FDMS: (a) FDMS shall have no liability to DFS
with respect to Customer’s performance or breach of its obligations under the
DFS Customer Agreement; (b) Customer shall have no liability to DFS with respect
to FDMS’s performance or breach of its obligations under the FDMS Acquirer
Agreement; and (c) FDMS shall have no liability to Customer with respect to the
Discover Program so long as, with respect to the Discover Program, FDMS is
performing its obligations under the FDMS Acquirer Agreement in

 



--------------------------------------------------------------------------------



 



accordance with the terms of such agreement, and FDMS has not breached its
obligations under the Service Agreement.
     5. The parties acknowledge and agree that Customer will pay the fees set
forth in Section II of Exhibit B to the Service Agreement for each Discover
Transaction.
     6. Capitalized terms used but not otherwise defined in this Amendment will
have the meanings set forth in the Service Agreement. This Amendment constitutes
the entire agreement between the parties regarding the subject matter hereof and
supersedes all prior and contemporaneous agreements and understandings. In the
event of a conflict between this Amendment and the Service Agreement as it
relates to the subject matter hereof, the terms of this Amendment shall control.
Otherwise, all terms and conditions of the Service Agreement shall likewise
apply to this Amendment.
     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

                      FIRST DATA MERCHANT SERVICES CORPORATION       iPAYMENT,
INC.    
 
                   
By:
 
 
      By:   /s/ Greg Daily
 
   
Name:
 
 
      Name:   Greg Daily    
Title:
          Title:   CEO    
 
 
 
               

 